— Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered September 7, 2000 in a proceeding pursuant to Family Court Act article 3. The order placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present — Kehoe, J.P., Gorski, Martoehe, Smith and Pine, JJ.